DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 19 recites the limitation "the portable computing device" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “a portable computing device” and suggests amending. 
Claims 20-22 are also rejected by virtue of their dependency on claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0164349 GOPALAKRISHNAN et al., hereinafter “Gopalakrishnan” (cited previously) in view of US 2015/0065891 Wiesel, hereinafter “Wiesel”.
Regarding claim 12, Gopalakrishnan discloses a system (Para 9) for determining a probability of arrhythmia (Para 9) for a person (Para 9), the system comprising: a wearable device (Para 50) comprising: means for measuring a heartbeat interval (Para 109) of the person for a period of time (Para 85); and an accelerometer (Para 118); means for measuring an electrocardiogram (Para 78 and 109) of the person (Para 9); a user interface (Figure 10, element 1018) for providing information and alerts (Para 109; Figure 10, element 1006); and a processor (Figure 10, element 1004) configured to: detect a period of rest (Para 118 mentions that an accelerometer measures the increase in activity, examiner takes the position that it could determine a rest period, i.e. decrease in activity level) of the person (Para 9), based on measurement data from the accelerometer (Para 118); analyze the measured heartbeat interval  (Para 109, processor analyzes the continuous heart rate information) to determine a probability of having arrhythmia (Para 108) for the person; generate an alert (Para 109; Figure 10, element 1006) to the user interface (Figure 10, element 1018), if the probability exceeds a predetermined threshold value (Para 108), to alert the person to measure the electrocardiogram (Para 109) with the means for measuring an electrocardiogram (Para 109); analyze the measured electrocardiogram (Figure 4, element 408) to determine if the probable arrhythmia is confirmed (Para 78, 81, and 83); and indicate the confirmed arrhythmia to the person via the user interface (Para 110).
Gopalakrishnan does not disclose measure, only during the period of rest, a resting heartbeat interval; analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person; generate an alert to the user interface based on the analyzed measured resting heartbeat interval. 
However, Wiesel discloses an apparatus for measuring atrial fibrillation (Abstract), a type of Arrhythmia (Para 8) and teaches measure, only during the period of rest (Para 39-40; after accelerometer determines no movement, the pulse rhythm is obtained), a resting heartbeat interval (Para 39-40); analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person (Para 40; pulse rhythm will be analyzed to determines if regular or irregular); generate an alert (Para 49) to the user interface (Para 49) based on the analyzed measured resting heartbeat interval (Para 49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have only measured the heartbeat interval during a period of rest as taught by Wiesel, in the invention of Gopalakrishnan, in order to accurately determine if the heart rhythm is irregular (Wiesel; Para 16).
Regarding claim 13, Gopalakrishnan discloses the means for measuring heartbeat interval is an electrical measurement means (Para 109, electrodes).
Regarding claim 14, Gopalakrishnan discloses the wearable device is a wristband (Para 109, watch).
Regarding claim 15, Gopalakrishnan discloses the means for measuring heartbeat interval (Para 109, watch/smartphone) is a portable computing device (Para 109, smartphone) equipped with a camera (Figure 10, although not mentioned, examiner takes the position that a smartphone is equipped with a camera) and a processor (Para 109) configured to determine the heartbeat interval (Para 109).
Regarding claim 16, Gopalakrishnan discloses at least one of the means for measuring an electrocardiogram (Para 109), the processor (Para 109) and the user interface (Figure 10, element 1018) is arranged in a portable computing device (Figure 10, element 1014, shows the ECG connected to the portable computing device which has a user interface and is equipped with a processor).
Regarding claim 17, Gopalakrishnan discloses the processor (Para 109; Figure 10, element 1004) is further configured to alert a medical professional (Figure 4, elements 416 and 418) of a confirmed arrhythmia (Para 58).
Regarding claim 18, Gopalakrishnan discloses the period of time is from 10 seconds to 60 minutes (Para 85, counting of immature beats per hour).
Regarding claim 19, Gopalakrishnan discloses a method (Para 9) using a system (Para 9) for determining a probability of arrhythmia (Para 9) for a person (Para 9), comprising: a wearable device (Para 50) comprising: means for measuring heartbeat interval (Para 109) of the person for a period of time (Para 85); an accelerometer (Para 118); means for measuring an electrocardiogram (Para 78 and 109) of the person (Para 9); a user interface (Figure 10, element 1018) for providing information and alerts (Para 109; Figure 10, element 1006); and a processor (Figure 10, element 1004) configured to detect a period of rest (Para 118 mentions that an accelerometer measures the increase in activity, examiner takes the position that it could determine a rest period, i.e. decrease in activity level) of the person (Para 9), based on measurement data from the accelerometer (Para 118); analyze the measured heartbeat interval (Para 109, processor analyzes the continuous heart rate information) to determine a probability of having arrhythmia (Para 108) for the person; generate an alert (Para 109; Figure 10, element 1006) to the user interface (Figure 10, element 1018), if the probability exceeds a predetermined threshold value (Para 108), to alert the person to measure the electrocardiogram (Para 109) with the means for measuring an electrocardiogram (Para 109); analyze the measured electrocardiogram (Figure 4, element 408) to determine if the probable arrhythmia is confirmed (Para 78, 81, and 83); and indicate the confirmed arrhythmia to the person via the user interface (Para 110), for determining if there is a need (Para 109) for measuring an electrocardiogram of the person (Para 109), analyzing the measured electrocardiogram (Figure 4, element 408) to detect if probable arrhythmia is confirmed (Para 78), and creating an alert if the arrhythmia is confirmed (Figure 4, element 416), by giving an alert (Figure 10, element 1006) to measure an electrocardiogram if there is a probability of arrhythmia for a person (Para 109), the method comprising steps of: measuring heartbeat interval (Para 109) of the person for a period of time (Para 85) with the wearable (Para 50) device; analyzing the measured heartbeat interval (Para 109, processor analyzes the continuous heart rate information), with the processor (Figure 10, element 1004) of a portable computing device (Figure 10, element 1014), to determine a probability of having arrhythmia (Para 78, 81, and 83) for the person; and alerting the person to measure an electrocardiogram (Para 109), with the user interface of the portable computing device (Para 109; Figure 10, element 1018), if the probability exceeds a predetermined threshold value (Para 108).
Gopalakrishnan does not disclose measure, only during the period of rest, a resting heartbeat interval; analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person; generate an alert to the user interface based on the analyzed measured resting heartbeat interval. 
However, Wiesel discloses an apparatus for measuring atrial fibrillation (Abstract), a type of Arrhythmia (Para 8) and teaches measure, only during the period of rest (Para 39-40; after accelerometer determines no movement, the pulse rhythm is obtained), a resting heartbeat interval (Para 39-40); analyze the measured resting heartbeat interval to determine a probability of having arrhythmia for the person (Para 40; pulse rhythm will be analyzed to determines if regular or irregular); generate an alert (Para 49) to the user interface (Para 49) based on the analyzed measured resting heartbeat interval (Para 49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have only measured the heartbeat interval during a period of rest as taught by Wiesel, in the invention of Gopalakrishnan, in order to accurately determine if the heart rhythm is irregular (Wiesel; Para 16).
Regarding claim 20, Gopalakrishnan discloses sending the alert (Para 109) to the person (Para 109).
Regarding claim 21, Gopalakrishnan discloses the third party (Para 78) is a medical professional (Para 78).
Regarding claim 22, Gopalakrishnan discloses the heartbeat interval (Para 109) is measured continuously (Para 109).
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792